HDI-Gerling Am. Ins. Co. v Zurich Am. Ins. Co. (2017 NY Slip Op 01955)





HDI-Gerling Am. Ins. Co. v Zurich Am. Ins. Co.


2017 NY Slip Op 01955


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Sweeny, Renwick, Moskowitz, Kapnick, JJ.


158475/13 3095A 155610/14 3095

[*1] HDI-Gerling America Insurance Company, et al., Plaintiffs-Appellants,
vZurich American Insurance Co., et al., Defendants-Respondents.


Littleton Joyce Ughetta Park & Kelly LLP, Purchase (Bryon L. Friedman of counsel), for appellants.
Coughlin Duffy LLP, New York (Adam M. Smith of counsel), for Zurich American Insurance Co., respondent.
Ochs & Goldberg, LLP, New York (Jeremiah M. Welch of counsel), for Skanska USA Civil Northeast, Inc., Tully Construction Co., Inc. and Skanska/Tully JV, Inc., respondents.

Orders, Supreme Court, New York County (Anil C. Singh, J.), entered May 21, 2015, which, inter alia, declared that defendant Zurich American Insurance Company's policy is excess to plaintiff HDI-Gerling's policy, unanimously affirmed, with costs.
In this action to determine priority of coverage, the IAS court correctly found that Zurich's other insured endorsement rendered its policy excess to HDI-Gerling America Insurance Company's policy (see e.g. County of Columbia v Continental Ins. Co. , 83 NY2d 618, 628 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 16, 2017
CLERK